 1
     M. ELIZABETH DAY (SBN 177125)        DARIN W. SNYDER (S.B. #136003)
 2   eday@feinday.com                     dsnyder@omm.com
     DAVID ALBERTI (SBN 220265)           LUANN L. SIMMONS (S.B. #203526)
 3   dalberti@feinday.com                 lsimmons@omm.com
     MARC BELLOLI (SBN 244290)            DAVID ALMELING (S.B. #235449)
 4   mbelloli@feinday.com                 dalmeling@omm.com
     FEINBERG DAY ALBERTI LIM &           MELODY DRUMMOND HANSEN (S.B.
 5   BELLOLI LLP                          #278786)
     1600 El Camino Real, Suite 280       mdrummondhansen@omm.com
 6   Menlo Park, CA 94025                 MARK LIANG (S.B. #278487)
     Tel: 650.618.4360                    mliang@omm.com
 7   Fax: 650.618.4368                    BILL TRAC (S.B. #281437)
                                          btrac@omm.com
 8   Hao Ni (pro hac vice)                O’MELVENY & MYERS LLP
     hni@nilawfirm.com                    Two Embarcadero Center, 28th Floor
 9   NI, WANG & MASSAND, PLLC             San Francisco, California 94111-3823
     8140 Walnut Hill Lane, Suite 500     Tel: (415) 984-8700 Fax: (415) 984-8701
10   Dallas, TX 75231
     Telephone: (972) 331-4600            Attorneys for Defendant
11   Facsimile: (972) 314-0900            GOOGLE LLC
12   Attorneys for Plaintiff
     HYPERMEDIA NAVIGATION LLC
13
                           UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
15                              OAKLAND DIVISION

16

17   HYPERMEDIA NAVIGATION LLC,           Case No. 4:18-cv-06137-HSG

18                      Plaintiff,        STIPULATION AS TO NUMBER OF
                                          ASSERTED CLAIMS AND ORDER
19        v.

20   GOOGLE LLC,

21                      Defendant.

22

23

24

25

26

27

28
                                                   STIPULATION AS TO NUMBER OF
                                                 ASSERTED CLAIMS AND ORDER NO.
                                                               4:18-CV-06137-HSG
 1          Pursuant to the Case Management Conference Held on January 22, 2019 and this Court’s
 2   January 23, 2019 Order (D.I. 38), Plaintiff Hypermedia Navigation LLC (“Hypermedia”) and
 3   Defendant Google LLC (“Google”) hereby stipulate to the following limitations regarding
 4   asserted claims. Plaintiff shall reduce the number of asserted claims for all of the asserted
 5   patents to not more than sixty-six claims by January 30, 2019, the deadline for the date of
 6   service for Plaintiff’s disclosure of its infringement contentions under Patent L.R. 3-1 & 3-2.
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                       JOINT CASE MANAGEMENT
                                                   -1-                     STATEMENT AND ORDER
                                                                             NO. 4:18-CV-06137-HSG
 1          Filer’s Attestation: Pursuant to Civil L.R. 5-1(i)(3), I attest under penalty of perjury that
 2   concurrence in the filing of the document has been obtained from each of its signatories.
 3

 4    Dated:    January 25, 2019                        Dated:    January 25, 2019
 5
      By: /s/ Hao Ni _______________________            By: _/s/ Luann L. Simmons_____________
 6    Hao Ni                                            Luann L. Simmons
 7    M. ELIZABETH DAY (SBN 177125)                     DARIN W. SNYDER (S.B. #136003)
      eday@feinday.com                                  dsnyder@omm.com
 8    DAVID ALBERTI (SBN 220265)                        LUANN L. SIMMONS (S.B. #203526)
      dalberti@feinday.com                              lsimmons@omm.com
 9    MARC BELLOLI (SBN 244290)                         DAVID ALMELING (S.B. #235449)
      mbelloli@feinday.com                              dalmeling@omm.com
10    FEINBERG DAY ALBERTI LIM &                        MELODY DRUMMOND HANSEN (S.B.
      BELLOLI LLP                                       #278786)
11    1600 El Camino Real, Suite 280                    mdrummondhansen@omm.com
      Menlo Park, CA 94025                              MARK LIANG (S.B. #278487)
12    Tel: 650.618.4360                                 mliang@omm.com
      Fax: 650.618.4368                                 BILL TRAC (S.B. #281437)
13                                                      btrac@omm.com
      Hao Ni (pro hac vice)                             O’MELVENY & MYERS LLP
14    hni@nilawfirm.com                                 Two Embarcadero Center, 28th Floor
      NI, WANG & MASSAND, PLLC                          San Francisco, California 94111-3823
15    8140 Walnut Hill Lane, Suite 500                  Tel: (415) 984-8700 Fax: (415) 984-8701
      Dallas, TX 75231
16    Telephone: (972) 331-4600                         Attorneys for Defendant
      Facsimile: (972) 314-0900                         GOOGLE LLC
17
      Attorneys for Plaintiff
18    HYPERMEDIA NAVIGATION LLC
19

20

21

22

23

24

25

26

27

28
                                                                    STIPULATION AS TO NUMBER OF
                                                    -2-           ASSERTED CLAIMS AND ORDER NO.
                                                                                4:18-CV-06137-HSG
 1                                               ORDER
 2          The Court having considered the above STIPULATION AS TO THE NUMBER OF

 3   ASSERTED CLAIMS AND [PROPOSED] ORDER, hereby ORDERS that Plaintiff,

 4   Hypermedia Navigation LLC, shall reduce the number of claims asserted to not more than sixty-

 5   six claims in total by January 30, 2019, as part of its disclosure of its infringement contentions

 6   under Patent L.R. 3-1 & 3-2.

 7   IT IS SO ORDERED.
 8

 9    Dated: January 31, 2019                 _________________________________________
10                                            United States District Judge
                                              Haywood S. Gilliam Jr.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   STIPULATION AS TO NUMBER OF
                                                   -3-           ASSERTED CLAIMS AND ORDER NO.
                                                                               4:18-CV-06137-HSG
